In a consolidated proceeding to review the real estate tax assessments on petitioner’s real property for the four fiscal years 1955-56,1956-57,1957-58 and 1958-59, petitioner appeals from an order of the Supreme Court, Queens County, dated May 11, 1959, which reduced the assessments for each of said four years to a total value of $410,000 for the land and building. The assessed land value was .$120,000, which Special Term did not disturb. It reduced the assessment on the building to $290,000, making a total assessment of $410,000 for the real property for each of the fiscal years. Petitioner contends that these assessments should be further reduced and that the evidence justifies further reductions. Order modified on the law and the facts: (a) by adding to the first decretal paragraph the further reduced assessed valuation of $255,000 for the building or improvements upon the real property for each of the fiscal years 1955-56, 1956-57, 1957-58 and 1958-59; (b) by striking out from said paragraph -the total assessed valuation of $410,000 upon the real property for each of said fiscal years; and (e) by substituting for such total assessed valuation a further reduced total assessed *801valuation of $375,000 upon the real property for each of said fiscal years. As so modified, order affirmed, without c-osts. Findings of fact inconsistent herewith are reversed and new findings are made as indicated herein. In our opinion, there was sufficient credible evidence to show that, for each of the fiscal years mentioned, the actual, fair and true assessed valuation of petitioner’s real property should he in the further reduced amount here set forth. Nolan, P. J., Beldock and Brennan, JJ., concur; Ughetta and Kleinfeid, JJ., dissent and vote to affirm.